Exhibit 5.1 June 28, 2017 BioCardia, Inc. 125 Shoreway Road, Suite B San Carlos, California 94070 Re:Registration Statement on Form S-3 Ladies and Gentlemen: At your request, we have examined the Registration Statement on FormS-3 (File No. 333-218124)(the “Registration Statement”), filed by BioCardia, Inc., a Delaware corporation (the “Company”), with the Securities and Exchange Commission (the “Commission”) in connection with the registration pursuant to the Securities Act of 1933, as amended (the “Act”), of the Securities (as defined below). The Registration Statement relates to the proposed issuance and sale by the Company, from time to time, pursuant to Rule415 under the Act, as set forth in the Registration Statement, the prospectus contained therein (the “Prospectus”) and the supplements to the prospectus referred to therein (each a “Prospectus Supplement”), of up to an aggregate offering price of $50,000,000 or the equivalent thereof, of shares of the Company’s common stock, $0.001 par value per share (the “Common Stock”), shares of the Company’s preferred stock, $0.001 par value per share (the “Preferred Stock”), the Company’s senior and subordinated debt securities (the “Debt Securities”), warrants to purchase any of the securities described above (the “Warrants”), subscription rights to purchase Common Stock, Preferred Stock or Debt Securities (the “
